Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  the limitation “brushes on blades” in line 11 appear to be incorrect. Specification Pate 3-Line 2 discloses “wherein the clearance element is a brush or a blade”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the depth is sufficient to achieve a force required to filter, via the semi-permeability, bacteria using the hydro-static pressure” is not supported by the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 8-9, 11-15 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "The water purification system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the limitation “wherein each perforation has a surface area between 1.0 millimeter and zero millimeters” renders the claim indefinite because the unit “millimeter” is of a distance not area. It is also unclear how potable water is produced by perforations having size of about 1 mm. With that size of openings, most impurities that makes water non-potable will pass through the perforations.
Regarding claim 14, the limitation “wherein each perforation has a surface area between 0.1 millimeter and zero millimeters” renders the claim indefinite because the unit “millimeter” is of a distance not area. It is also unclear how potable water is produced by perforations having size of about 0.1 mm. With that size of openings, most impurities that makes water non-potable will pass through the perforations.
Regarding claim 19, the limitation “wherein each perforation has a surface area between 1 .0 millimeter and zero millimeters” renders the claim indefinite because the unit “millimeter” is of a distance not area. Furthermore, it is also unclear how a perforation of 1.0 millimeter can produce potable water as claimed in claim 16.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 3171808 (hereinafter referred as “Todd”), in view of US 2014/0339169 (hereinafter referred as “Zeren”).
Regarding claim 16, Todd teaches a water purification system comprising an intake conduit (12a) connected to a plurality of membrane modules having semipermeable surface (refer vessels 13 having semipermeable membrane 15 connected to collector pipe sections 12a), and the intake conduit disposed at a depth of water (Todd discloses that a depth of about 1000 ft is necessary for the process to be effective, C5/L1-3), and wherein the semipermeable surface is configured to allow water to permeate therethrough at said depth of water or greater depth, whereby only hydrostatic pressure urges water through said semipermeable surface (C5/L6-11).
Todd discloses extraction of fresh water from ocean and employs a membrane that is capable of producing fresh water from ocean water by difference in osmotic pressure by placing the membrane apparatus under such a depth in ocean that fresh water will rapidly diffuse through the membrane (C3/L3-22). Selecting a membrane and depth at which the membrane modules to be disposed based on quality of raw water and quality of product water would have been an obvious matter of choice to one of ordinary skill in the art because one of ordinary skill in the art would expect the osmotic pressure difference require to produce fresh water to be different in different bodies of raw water. 
Todd discloses providing rectangular membrane modules having semipermeable surface on intake conduit (12). Todd does not disclose that the membrane modules comprises intake conduit having a portion of surface as a semipermeable surface. However, use of cylindrical type membrane modules is known in the art and disclosed by Zeren. Zeren discloses a plurality of cylindrical membrane modules (5) having membrane secured over water collecting pipe ([0055], [0071], [0010]). It would have been an obvious matter of choice to one of ordinary skill in the art to use cylindrical membrane module having an intake conduit having semipermeable membrane on its surface as taught by Zeren in the system of Todd.
Regarding claim 17, Todd further teaches that a pump (24) is fluidly connected to the intake conduit to draw water from the depth of water to a shore pump station (C4/L24-40). Selecting size and capacity of the pump to desired elevation would have been an obvious matter of design choice to one of ordinary skill in the art based on the location of the outlet of fresh water produced by the system. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18-19, Zeren discloses use of off the shelf RO module and also discloses that spiral wound RO modules are known in the art ([0055], [0071], [0010]). It is well known in the art of spiral wound modules to have a perforated tube comprising semipermeable membrane envelope. Selecting perforation size or membrane pore size would have been obvious to one of ordinary skill in the art to achieve desired permeability. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Todd discloses use of membrane selected to block salt particles from permeating (C5/L6-11).
Regarding claim 21, Todd further discloses an uptake conduit (12) connected to the intake conduit and pump (refer fig. 1).
Claim(s) 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Zeren as applied to claim 19 above, and further in view of US 2015/0265952 (hereinafter referred as “Berry”).
Regarding claims 22-23, modified Todd teaches limitations of claim 19 as set forth above. Zeren teaches that the semipermeable surface is cylindrical ([0055], [0071], [0010]. Modified Todd does not teach that a clearance element extending substantially an entire length of the semipermeable surface, and a source of rotary motion operatively associated with the intake conduit so that the intake conduit rotates and directly engages the clearance element.
Berry teaches a clearance element (brush) connected to an exterior surface of intake screen, wherein the intake screen is rotatable and the brush cleans the screen surface by movement of the screen (Abstract). 
It would have been obvious to one of ordinary skill in the art to provide a clearance element extending substantially an entire length of the semipermeable surface, and a source of rotary motion operatively associated with the intake conduit so that the intake conduit rotates and directly engages the clearance element in the system of modified Todd to scrape off debris and silt from outer surface of the semipermeable surface as taught by Berry.
 Regarding claim 24, Zeren further teaches support leg (8) supporting the collecting pipe 6 to a surface below depth of water (fig. 1, fig. 4, [0055]). Providing an adequate support to support the filtration system would have been obvious to one of ordinary skill in the art.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the cited prior arts US 3171808 (Todd), US 2014/0339169 (Zeren), and US 2015/0265952 (Berry) do not disclose or suggest “a water purification system utilizing hydro-static pressure present in a body of water, comprising: a rotating conduit having a semi-permeability, wherein the semi-permeability is a semipermeable membrane, a micro-punctured sidewall of the conduit, or a combination thereof, wherein the rotating conduit is located at a depth of the body of water and within approximately five meters of a floor of the body of water; a plurality of stanchions supporting the rotating conduit clearance from said floor wherein the hydro-static pressure forces water through the semi- permeability; brushes on blades attached to the stanchions for removal of occlusions of the semi- permeability, wherein the rotating conduit rotates against the brushes; a pump for pumping the purified water to a surface of the body of the water, wherein the pump creates a vacuum within the rotating conduit, wherein the depth is sufficient to achieve a force required to filter, via the semi-permeability, bacteria using the hydro-static pressure or to filter, via the semi-permeability, salt and saline” as disclosed in claim 1 or “a water purification system comprising: an intake conduit submerqed a depth beneath a surface of a body of water, wherein a portion of a surface of the intake conduit is a semipermeable surface; an uptake conduit fluidly and rotatably coupled to the intake conduit; a pump fluidly connected to the uptake conduit; two stanchions connected to a floor of the body of water, wherein each stanchion is disposed adjacent a proximal end and a distal end, respectively, of the intake conduit; and a clearance element extending substantially an entire length of the intake conduit, wherein the clearance element is supported by the two stanchions, wherein hydrostatic pressure of the body of water urges water from the body of water through the semipermeable surface, whereby the pumped water is potable” as disclosed in claim 2.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/03/22, with respect to rejection of claims 1 and 2 under 35 USC 102 have been fully considered and are persuasive in view of the amendments.  However, claim 1 is rejection under 35 USC 112a and claim 2 is rejected under 35 USC 112b. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777